                 Case 20-10361-KBO              Doc 359        Filed 04/24/20      Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------- x
                                                           :
In re:                                                     :   Chapter 11
                                                           :
HYGEA HOLDINGS CORP., et al.,                              :   Case No. 20-10361 (KBO)
                                                           :
                            1
                  Debtors.                                 :   (Jointly Administered)
                                                           :
---------------------------------------------------------- x

              NOTICE OF FILING OF MONTHLY OPERATING REPORT
         FOR THE PERIOD OF FEBRUARY 19, 2020 THROUGH MARCH 31, 2020

         PLEASE TAKE NOTICE that, on April 24, 2020, the above-captioned debtors and

debtors-in-possession (collectively, the “Debtors”) filed with the United States Bankruptcy Court

for the District of Delaware the Debtors’ Monthly Operating Report for the Period of February

19, 2020 through March 31, 2020, a copy of which is attached hereto as Exhibit A.



                               [Remainder of Page Intentionally Left Blank]




1
  The Debtors and the last four digits of their respective taxpayer identification numbers are: All Care Management
Services, Inc. (6484); First Harbour Health Management, LLC (0941); First Harbour Medical Centers, LLC (3861);
Florida Group Healthcare LLC (7956); Gemini Healthcare Fund, LLC (4928); Hygea Acquisition Longwood, LLC
(1649); Hygea Acquisition Orlando, LLC (3507); Hygea Health Holdings, Inc. (8926); Hygea Holdings Corp.
(2605); Hygea IGP of Central Florida, Inc. (9453); Hygea IGP, LLC (7724); Hygea Medical Centers of Florida,
LLC (5301); Hygea Medical Partners, LLC (4486); Hygea of Delaware, LLC (4830); Hygea of Georgia, LLC
(5862); Hygea of Pembroke Pines, LLC (6666); Hygea Primum Acquisition, Inc. (8567); Medlife Activity Center,
LLC (2311); Mobile Clinic Services, LLC (9758); Palm A.C. MSO, LLC (2585); Palm Allcare Medicaid MSO, Inc.
(6956); Palm Allcare MSO, Inc. (0319); Palm Medical Group, Inc. (5028); Palm Medical MSO LLC (7738); Palm
Medical Network, LLC (9158); Palm MSO System, Inc. (2178); Palm PGA MSO, Inc. (8468); Physician
Management Associates East Coast, LLC (7319); Physician Management Associates SE, LLC (3883); Physicians
Group Alliance, LLC (7824); Primum Alternatives, Inc. (7441); Primum Healthcare, LLC (0157); and Professional
Health Choice, Inc. (6850). The address of the Debtors’ corporate headquarters is 8700 W Flagler Street, Suite 280,
Miami, FL 33174.
60437/0001-20305711v1
                 Case 20-10361-KBO   Doc 359   Filed 04/24/20     Page 2 of 2



Dated: Wilmington, Delaware
       April 24, 2020

                                        COLE SCHOTZ P.C.


                                        /s/ J. Kate Stickles
                                        J. Kate Stickles (I.D. No. 2917)
                                        500 Delaware Avenue, Suite 1410
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 652-3131
                                        Facsimile: (302) 652-3117
                                        kstickles@coleschotz.com

                                        – and –

                                        Michael D. Sirota (admitted pro hac vice)
                                        Felice R. Yudkin (admitted pro hac vice)
                                        Jacob S. Frumkin (admitted pro hac vice)
                                        Michael Trentin (admitted pro hac vice)
                                        25 Main Street
                                        Hackensack, New Jersey 07601
                                        Telephone: (201) 489-3000
                                        Facsimile: (201) 489-3479

                                        Counsel for Debtors and
                                        Debtors-in-Possession




                                           2
60437/0001-20305711v1
